Attorney’s Docket Number: 00158.0661.00US
Filing Date: 05/05/2020
Claimed Foreign Priority Date: 05/05/2019 (CN 201910368379.4)
Applicant: Zhou
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the After-Final Amendment filed                                under AFCP2.0 on 06/07/2022.

Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The After-Final Amendment filed under AFCP2.0 on 06/07/2022, responding to the Office action mailed on 03/24/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-13 and 15-20.
 
Response to Amendment
Applicant’s amendments to the Claims have overcome the objections to Claims previously set forth in the Final Office action mailed on 03/24/2022. Accordingly, the previous objections to Claims are hereby withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 112 and 35 U.S.C. 102 previously set forth in the same Office action. Accordingly, the instant application is in condition for Allowance.

EXAMINER’S AMENDMENT
This application is in condition for allowance, except for the formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Title:
Replace the Title with -- Semiconductor Device having a Dummy Gate with a Cut-Out Opening Between Adjacent Fins and Methods of Forming the Same --.

Allowable Subject Matter







Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a method of forming a semiconductor device, comprising: forming an insulating layer on the sidewall of the dummy gate structure and on a sidewall of the cut-out opening, wherein the insulating layer includes a first portion on the top of the first interlayer dielectric layer and located at a side of the dummy gate structure away from the cut-out opening in a direction perpendicular to an extension direction of the plurality of spaced-apart fins and a second portion on the sidewall of the cut-out opening; and forming a second interlayer dielectric layer on the first interlayer dielectric layer and filling in the cut-out opening with the second interlayer dielectric layer.
Regarding claim 7, the prior art of record fails to disclose or suggest a method of forming a semiconductor device, comprising: forming the second interlayer dielectric layer on the first interlayer dielectric layer and filling in the cut-out opening with the second interlayer dielectric layer, wherein the insulating layer includes a multi-layer structure; and when the multi-layer structure is used for the insulating layer, the insulating layer is made of a combination of one or more of silicon nitride, silicon oxynitride, and silicon carbonitride.
Regarding claim 12, the prior art of record fails to disclose or suggest A semiconductor device, comprising: an insulating layer formed on the sidewall of the dummy gate structure and on a sidewall of the cut-out opening, wherein the insulating layer includes a first portion on the top of the first interlayer dielectric layer and located at a side of the dummy gate structure away from the cut-out opening in a direction perpendicular to an extension direction of the plurality of spaced-apart fins and a second portion on the sidewall of the cut-out opening; and a second interlayer dielectric layer on the first interlayer dielectric layer and filling in the cut-out opening through the dummy gate structure between the adjacent fins.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814